Citation Nr: 0820253	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-32 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1958 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued in March 
2005 and August 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. Bilateral hearing loss, at its most severe, is 
demonstrated by Level IV hearing acuity in the right ear and 
Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100, and Tables VI, VII (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must also be 
provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of benefits.  VA's General Counsel issued an advisory 
opinion holding that separate notice of VA's duty to assist 
the veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003. 
.
Nevertheless, the Court of Appeals for Veterans Claims' 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the veteran was provided with 
VCAA notification letters in December 2003 and October 2004, 
prior to the March 2005 rating decision.  A March 2006 letter 
addressed the substantiation of disability ratings and 
effective dates. 

In reviewing the claims file, the Board observes that the 
VCAA notice issued in October 2004 was fully compliant with 
the VCAA by informing the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
However, no VCAA notice was sent relevant to the veteran's 
appeal of his initial rating.  

Failure to provide pre-adjudicative notice of any elements of 
claim the veteran must substantiate is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitutes "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, a March 
2006 letter advised the veteran of the evidence necessary to 
substantiate a disability rating and effective date, and this 
notice was followed by an SSOC in May 2006.  

Therefore, the Board finds that the defect with regard to the 
timing of notice as required by Dingess/Hartman was cured by 
subsequent readjudication.  Additionally, throughout the 
claims process, the veteran has had a meaningful opportunity 
to participate effectively in the development of the claim.  
Moreover, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  See also See Goodwin v. Peake, No. 05-0876 
(Court of Appeals for Veterans Claims, May 19, 2008) (where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007). Thus, the Board finds that there has been no 
prejudice to the veteran, and any defect in the timing of the 
notice has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private audiological evaluation, 
and the reports of November 2003, March 2005, and March 2006 
VA examinations were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  The veteran 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of his claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's bilateral hearing loss.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected bilateral hearing loss.

The veteran's service-connected bilateral hearing loss is 
assigned a noncompensable rating evaluation pursuant to 
38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2007).  The 
veteran contends that his hearing loss is more severe than 
reflected by the currently assigned rating.   

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2007).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86. 

The veteran submitted his claim for service connection in 
December 2003 and appealed the initial rating in May 2005.  
He was afforded VA examinations in November 2003, March 2005, 
and March 2006 and he also submitted a private audiogram, 
conducted by Dr. F. in July 2005.  At the November 2003 VA 
examination, he was diagnosed with sensorineural hearing 
loss.  The pure tone thresholds recorded, in decibels, were 
as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
55
70 
70
LEFT

35
35
50
55

Although not provided on the report, the Board determines the 
average decibel loss to have been 58.75 decibels in the right 
ear and 43.75 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 84 percent in the left ear.  Using Table VI, 
these audiometric test results show the veteran had Level III 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear.  38 C.F.R. § 4.85.  Applying the percentage 
ratings for hearing impairment found in Table VII, Level III 
hearing acuity combined with Level II hearing acuity does not 
result in a compensable rating.  Id.  

At the March 2005 VA examination, he was diagnosed with mild 
low frequency sloping to severe high-frequency sensorineural 
hearing loss in the right ear and mild low frequency sloping 
to moderate high-frequency sensorineural hearing loss in the 
left ear.  The pure tone thresholds recorded, in decibels, 
were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
60 
75
70
LEFT

35
35
50
50

The average decibel loss was 61 decibels in the right ear and 
43 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
92 percent in the left ear.  Using Table VI, these 
audiometric test results show the veteran had Level IV 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.  38 C.F.R. § 4.85.  Applying the percentage 
ratings for hearing impairment found in Table VII, Level IV 
hearing loss combined with Level I hearing loss again results 
in a noncompensable rating.

At the March 2006 VA examination, the veteran was diagnosed 
with mild mid-frequency sloping to severe high-frequency 
sensorineural hearing loss in the right ear and with mild 
mid-frequency sloping to moderately severe high-frequency 
sensorineural hearing loss in the left ear.  The pure tone 
thresholds recorded, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
60
70
70
LEFT

35
40
55
55

The average decibel loss was 61 decibels in the right ear and 
46 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
84 percent in the left ear.  Using Table VI, these 
audiometric test results again show the veteran had Level III 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear.  38 C.F.R. § 4.85.  As before, applying the 
percentage ratings for hearing impairment found in Table VII, 
a compensable rating was not warranted. 

The Board observes that the veteran has also submitted a July 
2005 private audiogram by Dr. F.  The Board notes that Dr. F. 
did not interpret the July 2005 audiogram results, and the 
Board may not do so.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  
However, Dr. F. did provide a diagnosis of moderate sloping 
to severe mixed hearing loss in both ears.  This diagnosis, 
the Board notes, is inconsistent with the diagnoses put forth 
by the VA examiners and appears to reflect an increase in 
severity of the veteran's hearing loss when compared with the 
diagnosis at the March 2005 VA examination.  At the same 
time, the veteran's bilateral hearing loss at the March 2006 
VA examination was not measured to be much worse, if at all, 
than his degree of bilateral hearing loss at the March 2005 
VA examination.  The Board finds it doubtful that the 
veteran's hearing loss became measurably worse between March 
2005 and July 2005 and then measurably improved between July 
2005 and March 2006.  

Accordingly, the Board finds that the diagnosis set forth by 
Dr. F. in July 2005 is not indicative of the overall severity 
of the veteran's bilateral hearing loss, and the findings of 
that evaluation are, therefore, outweighed by the findings at 
the two VA examinations.  Consequently, the Board finds that 
a preponderance of the evidence is against a finding that an 
initial compensable rating for bilateral hearing loss is 
warranted. 

The veteran has not submitted any further evidence indicating 
that his hearing loss disability is more severe than 
exhibited at any of the audiological evaluations of record.  
Therefore, the Board finds that the veteran's demonstrated 
levels of hearing impairment do not support an increased 
rating evaluation.  The Board acknowledges the veteran's 
statements that his bilateral hearing loss warrants a higher 
rating evaluation; however, the opinions and observations of 
the veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
with respect to determining the severity of his service-
connected bilateral hearing loss.  See Espiritu v. Derwinski, 
2 Vet. App. 792 (1992); 38 C.F.R. §§ 3.159(a)(1), (2) (2007).  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Such application of the Rating 
Schedule to the audiometric test results of record does not 
show that the veteran experiences a level of hearing 
impairment entitled to a compensable rating.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against the 
veteran's claim for an increased rating for bilateral hearing 
loss, that doctrine is not applicable in this appeal.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  
Therefore, the veteran's claim of entitlement to an increased 
rating must be denied.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board acknowledges the 
veteran's statements and those of friends and family that 
detail how the veteran's hearing loss affects his work and 
daily life.  However, the Board finds no evidence that the 
veteran's service-connected bilateral hearing loss presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  The objective medical evidence of record 
shows that manifestations of the veteran's service-connected 
bilateral hearing loss do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2007).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial compensable rating for service-connected bilateral 
hearing loss is denied.


REMAND

The veteran contends that his tinnitus is the result of noise 
exposure he experienced in the military while serving as a 
gunner's mate.  The Board finds that remand is necessary to 
afford the veteran another VA examination and obtain another 
opinion regarding the etiology of the veteran's tinnitus.

The Board observes that, at the November 2003 VA examination, 
the veteran denied tinnitus.  At the March 2005 VA 
examination, the veteran reported unilateral tinnitus in the 
left ear.  The examiner then stated that she could not 
determine the etiology of the veteran's tinnitus from that 
day's evaluation, but opined that it is likely the result of 
cochlear damage that is indicated by a cochlear hearing loss.  
At the March 2006 VA examination, the veteran reported 
bilateral tinnitus that had gotten worse in the last three 
years.  The examiner then opined that, as the veteran did not 
report his tinnitus began until nearly 40 years after 
military service, the tinnitus is not related to or cause by 
his military service.  

However, the Board observes that the March 2005 VA opinion 
raises the question of whether the veteran's tinnitus has 
been caused or aggravated by his bilateral hearing loss.  As 
there is no definite opinion as to whether or not there is a 
relationship between the veteran's tinnitus and his bilateral 
hearing loss, the Board finds that a remand is necessary to 
obtain another VA examination and opinion.  See Mclendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006).

Additionally, as there is now a question of secondary service 
connection with regard to the veteran's tinnitus, the veteran 
should be notified of the evidentiary requirements of a 
secondary service connection claim, in accordance with Allen 
v. Brown, 7 Vet. App. 439 (1995).  While this appeal was 
pending, VA amended 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection to reflect the 
holding in Allen.  See 71 Fed. Reg. 52,744 (September 7, 
2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

Thus, this remand for substantive development will allow for 
proper notification in accordance with Allen and provide the 
veteran an opportunity to submit any additional evidence 
relevant to the question of secondary service connection. 
Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a notice of 
the evidence required to substantiate a 
claim for secondary service connection, 
i.e., that the veteran's tinnitus was 
incurred or aggravated beyond its 
normal progression as a result of his 
service-connected bilateral hearing 
loss, in accordance with Allen.

2.	The veteran should be scheduled for 
another VA examination.  The claims 
folder, to include a copy of this 
remand, should be made available for 
review by the examiner, and the 
examiner should indicate in the report 
that the file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the 
existence and etiology of the veteran's 
tinnitus, to include whether the 
tinnitus is secondary to service-
connected bilateral hearing loss.

Following a comprehensive review of the 
record and findings on examination, the 
examiner must render an opinion as to 
whether the veteran's tinnitus is at 
least as likely as not (50 % 
probability or greater) etiologically 
related to his service-connected 
bilateral hearing loss and state a 
rationale for such opinion. 

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the May 2006 SSOC.  The 
veteran and his representative should 
then be issued another SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


